Case: 4:20-cv-01294-RLW Doc. #: 3 Filed: 09/21/20 Page: 1 of 1 PageID #: 19




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                                  DIVISION


                                                )
  ik. ec1°".l-     \l,d&D:'.l                   )
                   Plaintiff,                  )
                                               )
                                               )
 v.                                            )     Case No.
                                               )
 ~ucre... Joe..,                               )
                   Defendant (s) .             }
                                               )




                                MOTION FOR APPOINTMENT OF COUNSEL
                                     AND AFFIDAVIT IN SUPPORT



     I, :J~ l?.r'f"J- ll.,ds:o"     , hereby apply for appointment
of Counsel. In support of my application I declare under penalty of
perjury.that the following facts are true:

     ( 1) I am the plaintiff in the above-entitled .case and I believe
I am entitled to redress.

     (2)  Because· of my poverty, I                   am µnable to pay·a
reasonable attorney fee.
                                    .      .
     (3) I have made diligent efforts to obtain legal ~ounsel,
but because of my poverty I have be~n unable to secure same_
tollo~ing is a ~escription of the efforts I have made:




I declare under penalty of perjury that the foregoing is true and
correct.  Executed on S~bt.c I~+'-'             , 201..0 _



                                                    ~0-
                                                     Sig:Ilature of   Plaintiff
